DAVIS, Judge.
Shaquana Williams ("Defendant") appeals from judgments entered upon revocation of her probation. After careful review, we affirm.
Factual and Procedural Background
On 16 November 2015, Defendant pled guilty to felony larceny in Wake County District Court and was sentenced to 6 to 17 months imprisonment, but the sentence was suspended and Defendant was placed on supervised probation for 18 months. On 30 November 2015, Defendant pled guilty to felony larceny and speeding to elude arrest in Alamance County Superior Court and was sentenced to a consolidated term of 8 to 19 months imprisonment, but the sentence was suspended and Defendant was placed on supervised probation for 24 months. Probation in both cases was transferred to Durham County.
On 30 December 2015, a probation violation report was filed in 15 CRS 3955, alleging that Defendant: (1) violated the absconding condition of her probation by willfully avoiding supervision or making her whereabouts unknown to her probation officer; (2) failed to pay court costs; and (3) failed to pay supervision fees. On 4 February 2016, a probation violation report was filed in 16 CRS 69, alleging that Defendant: (1) violated the absconding condition of her probation by willfully avoiding supervision or making her whereabouts unknown to her probation officer; (2) failed to obtain an ordered evaluation; and (3) failed to serve a five-day sentence. On 24 May 2016, the trial court found Defendant to be in willful violation of the conditions of her probation, revoked her probation, and activated her suspended sentences. Defendant gave oral notice of appeal.
Analysis
Counsel appointed to represent Defendant states that she is unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel shows to the satisfaction of this Court that she has complied with the requirements of Anders v. California , 386 U.S. 738, 18 L.Ed. 2d 493 (1967), and State v. Kinch , 314 N.C. 99, 331 S.E.2d 665 (1985), by advising Defendant of her right to file written arguments with this Court and providing her with the documents necessary to do so.
Defendant has not filed any documents on her own behalf with this Court and a reasonable time for her to do so has expired. In accordance with Anders , we have fully examined the record to determine whether any issue of arguable merit appears therein. We are unable to find any possible prejudicial error in the judgments and conclude that Defendant's appeal is wholly frivolous. Accordingly, we affirm the trial court's 24 May 2016 judgments.
Conclusion
For the reasons stated above, we affirm.
AFFIRMED.
Report per Rule 30(e).
Judges BRYANT and ZACHARY concur.